Citation Nr: 1701598	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  09-23 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1981, and had subsequent periods of active duty training.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for the service-connected left knee disability with degenerative changes.  In August 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In October 2012, the Board remanded the claim for additional development, to include adjudication of the inextricably intertwined matter of entitlement to a temporary total (convalescence) rating following June 2012 left knee arthroplasty.  An August 2013 rating decision awarded a temporary total (100 percent) rating (pursuant to 38 C.F.R. § 4.30) for the left knee disability from June 6, 2012 through July 2012.


FINDINGS OF FACT

1.  Prior to June 6, 2012, the Veteran's left knee disability (arthritis) was manifested by swelling and painful motion (but not by compensable limitations of flexion or extension).

2. On June 6, 2012 the Veteran underwent partial knee replacement surgery the nature and extent of which is reasonably shown to be equivalent to prosthetic replacement of a knee joint as contemplated by Diagnostic Code (Code) 5055.

3. From June 6, 2013, the Veteran's post-partial knee replacement left knee disability is not shown to have been manifested by severe painful motion or weakness or by intermediate degrees of residual weakness, pain or limitation of motion; flexion has been to at least 120 degrees and extension has been full. 




CONCLUSION OF LAW

The Veteran's left knee disability warrants "staged" ratings of no more than 10 percent prior to June 6, 2012, 100 percent from that date until June 6, 2013, and 30 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5055, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in September 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  
 
Regarding VA's duty to assist, the Veteran's VA and private treatment records have been secured; there's no indication relevant treatment records are outstanding.  VA examinations were performed in connection with his claim in October 2007, December 2011, and December 2013.  The Board notes the October 2007 examiner indicated he reviewed the Veteran's medical records, but not the claims file.  In a May 2009 statement, the Veteran suggested the examination was inadequate because the joints were not tested for pain on both active and passive motion and in weight-bearing and non-weight-bearing positions.  He also contended the examiner did not accurately describe the symptoms of his left knee disability.  In a December 2012 statement, he contended the October 2007 and December 2011 VA examinations were inadequate, noting neither was by an orthopedist.  He was thereafter again examined, and any inadequacies in the earlier examinations were cured by the findings made on the later one and during numerous treatment evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges the December 2013 VA examiner did not perform repetitive motion testing or testing required under the recent Court holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities).  But, as will be explained further below, the record does not suggest such testing is necessary as the Veteran's left knee displayed a nearly full (noncompensable) range of motion on examination.  He reported only mild pain after being on his feet for most of a 10 to 12-hour day and denied any increased muscle fatigue.  In addition, records of subsequent VA treatment do not suggest his left knee disability increased in severity after the December 2013 examination.  There is no suggestion the left knee disability might warrant a rating in excess of 30 percent from June 6, 2013 based on additional range of motion testing.  The Board finds that a remand for an additional examination would serve no useful purpose, but would instead impose unnecessary additional burdens on VA with no potential benefit flowing to the Veteran (and delay in the grant herein).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The August 2012 Board hearing focused on the elements necessary to substantiate the claim for an increased rating for the left knee disability.  The undersigned asked questions to ascertain the nature of the disability, and the Veteran demonstrated awareness of the elements necessary to substantiate his claim.  VA's duty to assist is met.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal. 

An August 1994 rating decision granted the veteran service connection for left knee degenerative changes (rated 10 percent under Code 5257-5010), effective December 7, 1993.  

Private treatment records show the Veteran underwent an abrasion arthroplasty and partial medial meniscectomy in September 2001.

The Veteran filed a claim for increase for service-connected disabilities in June 2007; the RO considered it to be, in part, a claim for increase for his service-connected left knee disability. 

July 2007 VA treatment records show the Veteran was receiving injections to both knees for bilateral osteoarthritis.  He complained of knee pain.  The earliest available record notes his knees had done well with the injections.  There were no effusions.  On the next visit, he complained of pain behind his knee.  The physician noted he wore a brace.  Bilateral knee pain was noted later in July 2007.  He was wearing braces on both knees.  On evaluation, both knees were non-tender, not swollen, and not warm to the touch.  

On October 2007 VA knee examination, left knee degenerative changes were diagnosed.  The Veteran reported pain, swelling, giving way, instability, stiffness, and weakness, and that walking was difficult.  He did not endorse incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, flare-ups of joint disease, or other symptoms.  He reported a partial removal of the meniscus.  On examination, there was tenderness, but no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  Left knee range of motion was 0 to 120 degrees.  There was no objective evidence of pain with active motion on the left side.  There was no objective evidence of pain or additional limitations on repetitive testing.  X-ray showed degenerative joint disease (DJD).  He reported he worked part-time as a bus driver.  The examiner opined the left knee disability had no significant effects on his occupation and no effect on the usual daily activities.   

A December 2007 VA treatment record notes the Veteran reported bilateral knee pain that affected his activity and mood and was worsened by standing and walking.  On evaluation, both knees were non-tender, not swollen, and not warm to the touch.  A December 2007 orthopedic record notes a complaint of significant left knee aching after walking one hour.  He denied catching, locking, or giving way.  Left knee range of motion was 0 to 90 degrees, with tenderness over the lateral posterior joint line.  There was no collateral or cruciate instability.  A Lachman test was negative.  A McMurray's test and external rotation produced pain over the lateral compartment.  Degenerative arthritis was diagnosed; continued injections were recommended.  A March 2008 primary care note notes he complained of continued pain.  An April 2008 orthopedic record notes a complaint of left knee pain with prolonged standing and walking. On examination, there was tenderness and mild effusion; range of motion was 0 to 100 degrees; there was no collateral or cruciate instability.  A Lachman test was negative; a McMurray's test and external rotation produced pain over the lateral compartment.  A June 2008 VA orthopedic record notes that symptoms improved following continued injections.  In July 2008 the Veteran complained of left knee pain that increased after two hours of standing.

The July 2008 rating decision continued the 10 percent rating under Code 5010.
A September 2008 VA orthopedic clinic record notes the Veteran complained of left knee pain, swelling, and stiffness.  His work required lifting canoes.  On examination, there was mild effusion and tenderness on the left.  Range of motion was 0 to 90 degrees with no gross instability.  Collateral, cruciate, and McMurray stability tests did not produce pain.  A September 2008 X-ray showed bilateral DJD, more severe on the left.  In October 2008 he reported minimal pain after another injection.  On examination, there was no effusion.  Range of motion was 0 to 100 degrees.  There was no tenderness.  There was no collateral or cruciate instability; McMurray, Lachman, and drawer tests were negative.  Sensory and motor exams were normal.  In December 2008 he complained of increased pain.  On examination, range of motion was 0 to 90 degrees.  There was tenderness over the lateral joint line.  There was no collateral or cruciate instability, but a McMurray test produced pain.  There was mild effusion.  Arthroscopy was recommended, and if unsuccessful, a total joint replacement.  In January and February 2009, following another injection, minimal pain was reported.  On examination, range of motion was 0 to 100 degrees; there was no tenderness; a Lachman test was negative.

In a May 2009 statement (on a copy of a May 2009 statement of the case), the Veteran indicated that he previously had musculoskeletal damage, pain, and weakness; less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  He contended his November 2001 surgery was totally disregarded.  He alleged that at the time of the October 2007 VA examination there were instability, grinding, guarded motion, and additional limitation of motion, but the examiner did not check for such manifestations.  He stated that on examination his joints were not tested for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  

A June 2009 VA orthopedic note notes the Veteran complained of continuing bilateral knee pain.  On examination, range of motion was 0 to 100 degrees.  There was mild effusion.  There was also a slight varus deformity.  There was no collateral or cruciate instability.  A McMurray test produced pain.  Lachman and drawer tests were negative.  Sensory and motor exams were normal.  In October 2009, he complained of a recurrence of pain after another injection wore off.  Range of motion of the left knee was 0 to 90 degrees.  There was mild to moderate effusion in both knees.  There was no collateral cruciate instability.  A McMurray test produced pain.  Lachman and drawer tests were negative.  He complained of continue pain in November 2009 and January 2010.  On January 2010 examination, there was minimal effusion.  Range of motion was 0 to 100 degrees.  McMurray, Lachman, and drawer tests were negative.  There was no collateral cruciate instability.  Sensory and motor examinations were normal.  He continued to report left knee pain in March and June 2010.  Left knee range of motion was 0 to 90 degrees.  There was no collateral or cruciate instability.  A McMurray test produced pain.  There was mild effusion.  His symptoms remained similar in October 2010, but his range of motion was 0 to 100 degrees in both knees.  

A January 2011 VA orthopedic record notes increased left knee range of motion (0 to 110 degrees).  The veteran continued to complain of left knee pain.  On March 2011 evaluation, left knee range of motion was 0 to 100 degrees with mild effusion.  There was tenderness over the medial joint line.  There was no gross instability.  A McMurray test produced pain with positive patellar compression.  Lachman and Drawer tests were negative.  A May 2011 VA orthopedic record notes obvious patellofemoral crepitance on flexion and extension.  The range of motion of each knee was 0 to 90 degrees.  McMurray, Lachman, and drawer tests were negative.  Sensory and motor examinations were normal.  In June 2011, there was tenderness over the medial joint line with negative patellar compression.  There was no gross collateral instability.  Lachman and drawer tests were negative.  A McMurray test produced pain.  Symptoms were similar in September 2011, when left knee range of motion was 0 to 90 degrees.

A September 2011 private X-ray revealed severe left knee joint tricompartment osteoarthritis and effusion, but no fracture or dislocation.

An October 2011 VA orthopedic treatment record notes the Veteran complained of progressive left knee pain which became severe after weeding for an hour, but was not constantly severe and did not wake him at night.  He was no longer able to run, and knee pain limited exercise.  On range of motion testing, left knee flexion was to 125 degrees.  On examination, there was knee effusion.  The knees were stable on varus and valgus stress, anterior and posterior drawer, and Lachman's tests.  The provider, an orthopedic surgeon, noted both knees had "grade I Lachman's," suggesting self-sensed instability.  A McMurray test aggravated left knee pain, but only minimally with external rotation.  The physician noted the 2008 X-ray showed "bone-on-bone of the medial compartment with significant spurring of the lateral compartment" in the left knee.

On December 2011 VA examination, bilateral osteoarthritis was diagnosed.  The Veteran complained of worsening pain in his left knee.  He did not report flare-ups.  Left knee range of motion was 0 to 115 degrees with objective evidence of painful motion beginning at 105 degrees.  After repetitive use testing, left knee range of motion remained 0 to 115 degrees; the examiner noted there was less movement than normal and pain on movement, as well as pain on palpation of the left knee.  Strength testing was normal.  A left knee Lachman test was not reported.  Posterior and medial-lateral instability tests were normal.  There was no evidence of a history of recurrent patellar subluxation and/or dislocation.   He had not had shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted there had been a meniscal tear with frequent episodes of locking and pain, but not frequent episodes of joint effusion.  He then noted the Veteran underwent a meniscectomy in 2001 and did not have any residual signs and/or symptoms due to the meniscectomy.  He constantly wore a knee brace.  The examiner opined the Veteran's knee disabilities did not impact his ability to work.  

A January 2012 VA orthopedic record notes the Veteran complained of continued bilateral knee pain.  Prolonged walking or standing increased the pain.  On examination, there was mild-to-moderate effusion of each knee.  Range of motion was 0 to 90 degrees.  A McMurray test produced discomfort.  There was no collateral or cruciate instability.  Lachman and drawer tests were negative.  Sensory and motor examinations were normal.  

A May 2012 private treatment record notes the Veteran complained of left knee pain.  He did not use an assistive device for mobility and reported he had not fallen in the last six weeks.  On examination, his left knee was normal and symmetric.  There was mild varus skeletal alignment.  There was tenderness with crepitance and effusion on palpation.  A Lachman's test was negative.  There was no pivot shift, and the knee was stable to medial collateral, lateral collateral, and posterior cruciate ligament testing.  There was decreased range of motion due to pain, but the degree limitation was not reported.  There was no subluxation or excessive laxity with active or passive range of motion testing.  Strength was 4-5/5 throughout.  A CT scan indicated osteoarthritis with intra-articular loose bodies present.  Osteoarthritis was diagnosed. 

A private surgical note shows that on June 6, 2012 the Veteran underwent a partial knee replacement (left knee medial compartment arthroplasty) (with implantation of prosthesis ).  Expected postsurgical changes included air within the joint space, joint effusion, and skin staples.  The post-operative diagnosis was osteoarthritis.  The Veteran was discharged the day after the surgery, but instructed to use crutches or a walker when standing up and to avoid bending or stooping, driving, and strenuous activity for six weeks.  Private physical therapy records show he continued of pain after the surgery (but began driving, using a clutch).  Left knee swelling, decreased range of motion, decrease in strength, and difficulty walking were noted.  Later in June he returned to have staples removed.  On examination, the knee appeared normal.  There was no effusion, but there was tenderness to palpation.  Range of motion was from -5 to 96 degrees.  Stability was normal.  He was instructed to continue physical therapy.

At the August 2012 Board hearing, the Veteran reported he was recovering well from the left knee surgery.  Prior to the surgery he regularly received cortisone injections for knee pain.  He reported his left knee range of motion was pretty good before the surgery, but movement was painful, especially with weight-bearing.  He reported it had given out on him, explaining that it would swell up if he stood for long periods and force him to sit down.  He also testified that he previously wore an elastic brace.  

In a December 2012 statement, the Veteran contended he was entitled to an increased rating because he had continually complained of left knee pain.  He noted he had received left knee injections from January 2007 to September 2011.  He reported he put the December 2011 examiner's hand on his knee to feel the "grinding and popping."

A January 2013 private treatment record notes knee range of motion was 0 to 120 degrees, bilaterally.  Medial and lateral stability was intact.  

On December 2013 VA examination, osteoarthritis post arthroplasty was diagnosed.  The Veteran reported he was able to be on his feet for most of a 10 to 12-hour day, but has mild pain afterward.  He worked as a teacher and bus driver, and tended to farm land.  He denied any increased muscle fatigue.  He was able to ascend and descend inclines without pain.  He denied significant swelling or giving way.  His left knee range of motion was 0 to 120 degrees with no collateral instability.  Lachman's, drawer, and McMurray's tests were negative.  There was no effusion.  The examiner noted the Veteran had minimal fatigue, minimal flare-ups, and minimal difficulty due to pain following the arthroplasty, and was "doing well."  On December 2013 X-ray it was noted that there was no loosening of hardware.

VA treatment records show that DJD of both knees status/post partial knee replacement continued to be listed as an active problem, specific complaints were not noted.  April 2014, October 2014, April 2015, and October 2015 VA nursing notes note the Veteran's gait was steady.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience periods of time with multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

38 C.F.R. §§  4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis under Codes 5003 and 5010.  Under  38 C.F.R. § 4.40 consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.45 consideration must be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Traumatic arthritis is rated as degenerative arthritis.  Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Code 5003.  38 C.F.R. § 4.71a.

Under Code 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for 1 year following the implantation of prosthesis.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

Knee disabilities may also be rated under Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

As there is no medical or lay evidence of left knee ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum during the pendency of the instant claim, Codes 5256, 5262, and 5263 are not for consideration in this matter.   

Under Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Code 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.

Under Code 5260, limitation of flexion is rated 0 percent when to 60 degrees; 10 percent when to 45 degree; 20 percent rating when to 30 degrees; and 30 percent when to 15 degrees.  38 C.F.R. § 4.71a.  

Under Code 5261, extension limitation of 5 degrees is rated 0 percent; 10 degrees 10 percent; 15 degrees 20 percent; 20 degrees 30 percent; 30 degrees 40 percent; and 45 degrees 50 percent.   38 C.F.R. § 4.71a.

[Full range of knee motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.]

Separate ratings may be assigned for a knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Upon review of the record, the Board has found that the severity of the Veteran's left knee disability varied during the evaluation period (warranting "staged" ratings).

Regarding the rating prior to June 6, 2012, the Veteran's left knee disability has been rated 10 percent under Codes 5010-5003 (for limitation of motion to a degree less than compensable under Codes 5260, 5261).  As 10 percent is the maximum rating for arthritis of a single major joint under Code 5003, the analysis must turn to the possibility of rating under other diagnostic codes used to rate knee disability. 

[An August 1994 rating decision coded the left knee disability as "5257-5010," suggesting a rating for instability/subluxation based on analogy to ratings for degenerative arthritis (which is based on a limitation of motion) despite finding there was no subluxation or instability; the July 2008 rating decision recoded the left knee disability solely under Code 5010.]  

The evidence does not include objective evidence of left knee instability or recurrent subluxation so as to warrant a separate compensable rating under Code 5257.  Although the Veteran testified his knee gave way, reported instability and more movement than normal, and wore knee braces, numerous tests for stability by VA examiners and providers were normal.  An in October 2011 VA orthopedic surgeon's notation of a grade I finding on a Lachman's test suggests there was perceived, but not actual, instability.  Accordingly, a separate rating under Code 5257 is not warranted.  

The next higher (20 percent) rating under Codes 5260 and 5261 would require left knee flexion limited to 30 degrees, extension limited at 15 degrees, or flexion limited to 45 degrees and extension limited by 10 degrees.  Such limitations are not shown at any time prior to June 6 2012, even with consideration of additional limitations due to pain, use, etc..  Prior to June 6, 2012, left knee range of motion was not found to be less than 0 to 90 degrees and was frequently greater.  While range of motion testing did show limitations, neither left knee flexion nor extension was shown to be limited to a compensable degree on numerous evaluations prior to June 6, 2012.  Consequently, a rating in excess of 10 percent under a combination of ratings under those codes is not warranted prior to June 6, 2012. 

As the Veteran's private treatment records show his September 2001 surgery included a meniscectomy, Codes 5258 and 5259 must be considered.  Treatment providers and the VA examiners did not note surgery residuals or associate symptoms with the meniscectomy, but findings included McMurray tests that produced pain (indicating meniscus pathology) and two notations of crepitus with flexion and extension.  However, his symptoms of pain, swelling, and limitation of motion, which providers and examiners attributed to the diagnosed arthritis, are already rated under Code 5010.  A separate rating under Codes 5258 or 5259 for the same symptoms would constitute pyramiding (the evaluation of the same manifestation under different diagnoses), which is prohibited.  See 38 C.F.R. § 4.14.  In addition, the evidence does not show frequent episodes of locking.  The December 2011 VA examiner noted there had been frequent episodes of pain and locking associated with the meniscal tear (prior to the September 2001 meniscectomy which preceded the evaluation period).  An October 2007 VA examination report and a December 2007 orthopedic record note he denied frequent episodes of locking.  Accordingly, a separate compensable rating under Code 5258 or Code 5259 prior to June 6, 2012 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left knee disability warrants a rating in excess of 10 percent prior to June 6, 2012.  

However, on longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds the Veteran's June 2012 partial left knee replacement warrants a rating under Code 5055 pursuant to Hudgens v. McDonald, 823 F.3d 630 (2016).   In Hudgens, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held Code 5055 may apply to partial knee replacements.  The case suggests whether or not Code 5055 applies to a partial replacement is a factual determination dependent on the specifics of an individual case.  Given the nature and extent of the June 6, 2012 surgery, including the implantation of prostheses, the Board finds a rating under Code 5055 appropriate in this instance.  Accordingly, the Veteran's left knee disability warrants a 100 percent rating from June 6, 2012 to June 6, 2013 (for 1 year following implantation of prosthesis), and a 30 percent rating from that date.

The Board has considered whether a schedular rating in excess of 30 percent is warranted from June 6, 2013.  A 60 percent rating under Code 5055 requires chronic residuals consisting of severe painful motion or weakness.  Here, the only evidence in the record regarding the level of impairment due to the service-connected left knee disability after June 6, 2013 is the report of a December 2013 VA examination, when the Veteran reported only mild pain after being on his feet for most of a 10 to 12-hour day.  He denied increased muscle fatigue and was able to ascend and descend inclines without pain.  He denied significant knee swelling or giving way.  The examiner noted the Veteran had minimal fatigue, minimal flare-ups, and minimal difficulty due to pain following the arthroplasty, and described him as "doing well."  Notably, the Veteran did not challenge that examiner's findings as he did with previous examinations.  Such symptoms do not suggest "severe" pain and weakness, so as to warrant a 60 percent rating under Code 5055.

The analysis turns to consideration whether an intermediate rating between 30 and 60 percent may be warranted under Codes 5260 and 5261.  On December 2013 VA examination, left knee range of motion was from 0 to 120 degrees.  The limitation shown is insufficient to warrant a compensable rating under Code 6260 or Code 6261.  As the Veteran has a functioning prosthesis with less than compensably limited motion, the left knee is not ankylosed and a rating under Code 5256 is not warranted.  Consequently, an intermediate (between 30 and 60 percent) rating based on a combination of ratings under separate diagnostic codes for related pathology and functional impairment is not warranted.  The Board notes that more than 3 years have lapsed since the Veteran was last examined by VA to assess his left knee disability.  However, significant worsening in the interim is not alleged, and the Board finds that a remand for a contemporaneous examination is not necessary.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's left knee disability from June 6, 2013.  

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  
	
The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran has reported his service-connected left knee disability is manifested by signs and symptoms such as pain, a reduced range of motion, swelling, stiffness, instability, fatigability, crepitus, and lack of endurance, which impair his ability to stand and walk for long periods and exercise, all of which (with related functional impairment) are contemplated by the regular schedular criteria.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

There is also no evidence (or allegation) that the Veteran's left knee disability has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not suggested his left knee disability prevents him from working.  No VA or private examiner/treatment provider has opined that the Veteran's left knee disability renders him unable to work.  On December 2013 VA examination, it was noted that the Veteran was able to be on his feet for most of a 10 to 12 hour day, and that he was employed in multiple jobs at that time.  Subsequent VA treatment records suggest he stopped working, but do not indicate he did so because of his left knee disability.  Hence, the matter of entitlement to a TDIU rating is not raised by the record in the context of the instant claim for increase.  









ORDER

"Staged" increased ratings of 100 percent from June 6, 2012 (but not earlier) and 30 percent (but no higher) from June 6, 2013 are granted for the Veteran's post partial knee replacement left knee disability, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


